03/02/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: PR 06-0422


                                      PR 06-0422



 IN THE MATTER OF THE PETITION OF
                                                                      ORDER
 ERIC C. WAREHAM



      Eric C. Wareham has petitioned the Court to waive the three-year test requirernent
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
applying for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Wareham passed the MPRE in 2012 when seeking admission to the
practice of law in the State of Oregon, where Wareham was admitted. Wareham has
practiced law "for 9 years without any ethical or disciplinary issues in any jurisdiction
where licensed or where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Eric C. Wareham to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examiners at the State Bar of Montana.
      DATED this z, day of March, 2021.




                                                          hief Justice

          FILED
               (12 901
'4"/"""5